This action was heard on defendants' demurrer to the complaint for misjoinder of causes of action and of parties.
From judgment overruling their demurrer, the defendants appealed to the Supreme Court.
Three separate, distinct and disconnected causes of action are alleged in the complaint. It does not appear from the complaint that the corporate plaintiff has any interest in either of these *Page 331 
causes of action. Only the individual plaintiff would be entitled to recover on either of the causes of action alleged in the complaint.
On the first cause of action which is for the breach of a contract between the individual plaintiff and two of the defendants, the plaintiff would be entitled to recover of these defendants only. Neither of the other defendants is liable to the plaintiff on this cause of action.
On the second cause of action, which is for a tort committed by two of the defendants, the plaintiff could recover of these defendants only. He could not recover of the other defendants on this cause of action.
On the third cause of action, which is for a wrongful and unlawful conspiracy to cheat and defraud the individual plaintiff, in which all the defendants participated, the plaintiff could recover of all the defendants. This is the only cause of action on which all the defendants are liable to the plaintiff.
The demurrer should have been sustained on the ground that there is a misjoinder of causes of action and of parties. See Harrison v. Transit Co.,192 N.C. 545, 135 S.E. 460. The judgment overruling the demurrer must be
Reversed.